We find no error in the ruling of his Honor, and hold that his judgment must be affirmed. It is sufficient, we think, to cite the case of Bank v. Dowd, 38 Fed., 172, where Judge Seymour has fully set out the reasons and authorities that led him to the conclusion he reached in a controversy about the assets of an insolvent National bank. Both because it is important that there shall be accord between the rules laid down by the Federal Court in regard to the assets of insolvent National banks in the hands of receivers and those rules which are to govern the distribution of the assets of an insolvent State bank, and because the conclusions there reached are those to which we have come after a careful consideration of the authorities, we content   (233) ourselves with referring to the elaborate opinion filed in that case. Later decisions sustain what is there said. Slater v. Mills,18 R. I., 352; Freiburg v. Stoddard, 161 Penn., 258; Nonotuck Silk Co., v.Flanders, 87 Wis. 237.
Affirmed.
Cited: Packing Co. v. Davis, 118 N.C. 554. *Page 160